NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SALVADOR MURGO-PULIDO,                          No.    15-72561

                Petitioner,                     Agency No. A201-179-165

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**
                               San Francisco, California

Before: FERNANDEZ and McKEOWN, Circuit Judges, and BENITEZ,***
District Judge.

      Salvador Murgo-Pulido, a native and citizen of Mexico, petitions for review

of the decision of the Board of Immigration Appeals (“BIA”) dismissing his appeal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Roger T. Benitez, United States District Judge for the
Southern District of California, sitting by designation.
of an Immigration Judge’s (“IJ”) decision finding him removable under 8 U.S.C. §

1182(a)(6)(E)(i) for inability to demonstrate good moral character. Our

jurisdiction is governed by 8 U.S.C. § 1252. We DENY the petition.

       The BIA did not err in affirming the IJ’s determination that Murgo-Pulido

was statutorily barred from establishing “good moral character.” To be eligible for

cancellation of removal, an alien must prove, among other things, that he has been

“a person of good moral character” during the ten years preceding his application

for relief. 8 U.S.C. §§ 1229a(c)(4)(A)(i), 1229b(b)(1).

       The IJ pretermitted the application after Murgo-Pulido’s testimony revealed

he could not be regarded as a person of good moral character because he

knowingly assisted two of his brothers in seeking unlawful entry into the United

States in violation of the law. See Altamirano v. Gonzales, 427 F.3d 586, 592-93

(9th Cir. 2005) (requiring an affirmative act of assistance in order to establish alien

smuggling). At least one of the occasions occurred during the ten years preceding

his application for relief.

       Nor did Murgo-Pulido demonstrate that his testimony at the removal hearing

was inaccurate or obtained by coercion. See Espinoza v. INS, 45 F.3d 308, 310

(9th Cir. 1995) (the sole test for admission of evidence is whether the evidence is

probative; unrefuted statements freely made by alien admissible as evidence unless

admission would be fundamentally unfair; information on an authenticated



                                           2                                    15-72561
immigration form is presumed to be reliable in the absence of evidence to the

contrary presented by the alien).

      Murgo-Pulido’s contention that the BIA erred in failing to address his “state

of mind” argument regarding what he knew about how his brothers would use the

money he provided is without merit. See Simeonov v. Ashcroft, 371 F.3d 532, 538

(9th Cir. 2004) (courts and agencies are not required to decide issues unnecessary

to the results they reach).

      PETITION FOR REVIEW DENIED.




                                         3                                   15-72561